This petition for a lien must be dismissed, as the requirements of the statute have not been followed.
The first notice was in due form, and had attached to it an account which was without a heading or anything to show from whom it was due. For this reason it could not serve as the commencement of legal proceedings, and that it was not so intended appears from the fact that no petition was filed within twenty days thereafter.
The second notice does not conform to the statute as a commencement of legal proceedings, for two reasons: (1) It has no account attached to it, and (2) it does not purport to relate to the same delivery of material as the former notice. The first notice was recorded January 30, 1902, and was for materials delivered within sixty days prior thereto. The second notice, dated July 29, 1902, is for materials delivered "within sixty days last past;" that is, more than four months after the preceding notice. *Page 110 
The petitioner, therefore, has failed to take the necessary steps for a lien, and the petition must be dismissed.